Citation Nr: 1132619	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connection pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Marine Corps from January 1972 to October 1973.  He also had one month, twenty-three days of inactive duty service.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that nonservice-connected pension benefits be assigned to him.  He has insinuated that because of his various disabilities, he is unable to obtain gainful employment.  He thus prays for relief by the Board and asks that a nonservice-connected pension be granted.  

Following the appellant's submission of his application for benefits, a VA General Medical Examination was performed.  This occurred in May 2007.  Prior to the examination, the examiner indicated that he had reviewed all of the appellant's VA medical records.  A review of the examination report indicates that the examiner reported that the appellant had a separate eye examination ("see recent eye check") but that information is not contained in the record.  Also, the examiner reported that the appellant had been hospitalized at the VA Medical Center (VAMC) in Tampa but those records have not been included in the claims folder for review by the Board.  

The VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  As reported above, such an examination was accomplished, but it appears that examiner did not fully review all of the appellant's available medical records.  Moreover, the examination report seems to have information missing that could be relevant to the claim now before the VA.  The Board would also note that the appellant has averred that he suffers from a bipolar disorder, a major depressive disorder, bilateral foot disabilities, bilateral leg conditions, blindness in one eye, a painful groin, cirrhosis of the liver, hepatitis B, and a heart disability.  Except for the disability involving the liver (cirrhosis and hepatitis B), the examination report of May 2007 either did not discuss whether the appellant was suffering from the claimed disorders, or it found that the appellant was not suffering from the claimed disabilities (contrary to the appellant's assertions).  Moreover, the examiner did not indicate that the disabilities found were permanent and total in nature.  Hence, the Board finds that because there is a lack of clarity and information in the May 2007 report, the Board finds that the opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence  or clarification of the evidence . . . is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2010) ("[I]f the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Given the foregoing, the Board finds that the VA has not substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim, and the claim will be returned to the RO/AMC so that another examination may be accomplished.  

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records from January 2007 on should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  The AMC/RO should contact the appellant and ask that he provide medical records or identify all sources of medical treatment, to include VA treatment, received since January 2007 for all of his claimed disabilities (bilateral foot and leg disabilities, a bipolar disorder, a major depressive disorder, blindness in the right eye, liver cirrhosis, a heart condition, a painful groin, and hepatitis B), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources should then be requested.  If requests for any private treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  Associate with the claims folder VA medical records pertaining to the Veteran, including both outpatient and inpatient records, that date from January 2007.  

3.  The RO/AMC should also make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature and extent of all disabilities, disorders, and conditions.  All indicated tests or studies deemed necessary should be done.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's disabilities prevent the appellant from securing and following a substantially gainful occupation.  Also, the examiner should specifically note which found disabilities inhibit the appellant's ability to work, why those disabilities are so debilitating, and whether he is permanently and totally disabled as a result of those disabilities .  The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.

All documents prepared by the examiner should be included in the claims folder for future review.

4.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  The RO/AMC is reminded that in making a determination as to whether nonservice-connected pension benefits may be granted based on extraschedular considerations, that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  If the benefit sought is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the RO/AMC.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


